        Case 1:20-cv-05277-JPB Document 15 Filed 07/29/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

 MISSIONARY G. A. BREEDLOVE,

              Plaintiff,
       v.                                          CIVIL ACTION NO.
                                                   1:20-cv-05277-JPB
 CITY OF ATLANTA and LAND
 BANK AUTHORITY,
              Defendants.

                                       ORDER

      This matter comes before the Court on Plaintiff Missionary G. A.

Breedlove’s (“Breedlove”) Motion to Appoint Counsel (“Motion”). ECF No. 12.

After due consideration of the Motion, the Court finds as follows:

      Breedlove asks the Court to appoint an attorney to represent her in this

action because the attorney she sought to engage “has indicated that he is

overwhelmed with cases[] and will not be able to represent [her].”

      Defendant City of Atlanta (the “City”) opposes Breedlove’s Motion on the

grounds that the facts and legal issues in this case are not so complex as to warrant

the appointment of counsel.

      It is well-settled that a “plaintiff in a civil case has no constitutional right to

counsel.” Bass v. Perrin, 170 F.3d 1312, 1320 (11th Cir. 1999). “[A]ppointment
        Case 1:20-cv-05277-JPB Document 15 Filed 07/29/21 Page 2 of 2




of counsel . . . is justified only by exceptional circumstances, such as where the

facts and legal issues are so novel or complex as to require the assistance of a

trained practitioner.” Dean v. Barber, 951 F.2d 1210, 1216 (11th Cir. 1992)

(internal quotations and citation omitted).

      Here, Breedlove has not demonstrated any of the grounds set forth in Dean.

The unavailability of a specific attorney is not a sufficient reason to appoint

counsel to represent her in this case.

      Accordingly, Breedlove’s Motion (ECF No. 12) is DENIED.

      The Court notes that Breedlove failed to respond to the City’s Motion to

Dismiss by the deadline specified in the Court’s June 21, 2021 Order. Given that

Breedlove’s Motion has now been resolved, the Court will allow Breedlove one

last opportunity to respond to the City’s Motion to Dismiss. If Breedlove’s

response is not filed by August 16, 2021, the Court will deem the City’s Motion to

Dismiss unopposed.

      SO ORDERED this 29th day of July, 2021.




                                          2
